Boslaugh, J.
The defendant was convicted of grand larceny upon a plea of guilty and sentenced to imprisonment for 1 year. He has appealed and contends the sentence was excessive. A presentence report did not accompany the rec*567ord. However, the defendant’s brief contains a statement of facts accepted by the State.
The theft occurred on January 10, 1974. The defendant was employed by the Nebraska Furniture Mart and participated in the larceny of a color television set from his employer. The television set was placed in the defendant’s car and it appears that he intended to keep the set.
The defendant was 20 years of age, married, and the father of two children at the time of sentencing. He had been released on bond during the pendency of the case and had found other employment.
Although the record does not show a previous conviction for felony, the defendant was placed on probation for burglary in California when he was 13 years of age and his record includes a number of arrests. The sentence imposed was the minimum provided by law. § 28-506, R. R. S. 1943.
We find nothing in the record that required the trial court to grant probation in this case. There was no abuse of discretion. The judgment is affirmed.
Affirmed.